[Cite as Dunn v. Landefeld, 2010-Ohio-2158.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                              MARION COUNTY




NICOLE DUNN,

        PLAINTIFF-APPELLEE,                              CASE NO. 9-09-41

        v.

RONALD A. LANDEFELD,                                     OPINION

        DEFENDANT-APPELLANT.




                         Appeal from Marion Municipal Court
                                Small Claims Division
                            Trial Court No. 09 CVI 1216

                                     Judgment Affirmed

                             Date of Decision: May 17, 2010




APPEARANCES:

        Ronald A. Landefeld, Appellant

        Nicole Dunn, Appellee
Case No. 9-09-41




WILLAMOWSKI, P.J.

       {¶1} Defendant-appellant Ronald A. Landefeld (“Landefeld”) brings this

appeal from the judgment of the Marion Municipal Court, Small Claims Division,

granting judgment to plaintiff-appellee Nicole B. Dunn (“Dunn”). For the reasons

set forth below, the judgment is affirmed.

       {¶2} Landefeld rented an apartment to Chelsea Reyes (“Reyes”) and her

mother. The lease required the tenants to put the utilities in their own name.

Around December, Dunn moved into the apartment and replaced Reyes’ mother

on the lease. Landefeld notified Reyes and Dunn in January of 2009 that they had

three days to get the electricity put in their name, as required by the lease, or it

would be shut off. On January 7, 2009, the electricity was turned off and Dunn

left the premises. Additionally, Reyes and Dunn chose to permanently leave the

premises when they determined they lacked sufficient resources to pay the

monthly rent. After Reyes and Dunn had been gone a week, Landefeld and his

agent entered the apartment to clean out the trash. The lock on the front door was

changed, but not on the back door. Over the next two weeks Reyes moved several

items out of the home. Dunn also removed some items, but told Landefeld’s agent

that she would be back to get the rest of her things. When Dunn returned, she

found that Landefeld had allowed other people into the apartment to clean and



                                        -2-
Case No. 9-09-41



paint it. Dunn alleged that several items of her belongings were missing from the

apartment at that time.

       {¶3} On June 12, 2009, Dunn filed a claim against Landefeld in the Small

Claims Court of Marion County, alleging that she had lost property in the amount

of $3,000.00. A trial was held on the matter on July 20, 2009. On July 28, 2009,

the magistrate recommended that judgment be granted to Dunn in the amount of

$3,000.00. Landefeld filed objections to the magistrate’s recommendation on

August 3, 2009. On September 3, 2009, the trial court overruled the objections

and entered judgment in favor of Dunn for $3,000.00. Landefeld appeals from this

decision.

       {¶4} Although Landefeld’s brief does not set forth a specific assignment

of error, a review of the brief indicates that Landefeld is arguing that the verdict is

against the manifest weight of the evidence.

       [T]he civil manifest-weight-of-the-evidence standard was
       explained in C.E. Morris Co. v. Foley Constr. Co., 54 Ohio St.2d
       279, 8 O.O.3d 261, 376 N.E.2d 578, syllabus (“Judgments
       supported by some competent credible evidence going to all the
       essential elements of the case will not be reversed by a reviewing
       court as being against the manifest weight of the evidence”). We
       have also recognized when reviewing a judgment under a
       manifest-weight-of-the-evidence standard, a court has an
       obligation to presume that the findings of the trier of fact are
       correct. Seasons Coal Co., Inc. v. Cleveland (1984), 10 Ohio
       St.3d 77,80-81, 10 OBR 408, 461 N.E.2d 1273. This presumption
       arises because the trial judge had an opportunity “to view the
       witnesses and observe their demeanor, gestures and voice


                                         -3-
Case No. 9-09-41



       inflections, and use these observations in weighing the
       credibility of the proffered testimony.” Id. at 80, 10 OBR 408,
       461 N.E.2d 1273. “A reviewing court should not reverse a
       decision simply because it holds a different opinion concerning
       the credibility of the witnesses and evidence submitted before
       the trial court. A finding of an error in law is a legitimate
       ground for reversal, but a difference of opinion on credibility of
       witnesses and evidence is not.” Id. at 81, 10 OBR 408, 461
       N.E.2d 1273.

State v. Wilson, 113 Ohio St.3d 382, 2007-Ohio-2202, ¶24, 865 N.E.2d 1264. In

a civil matter, a judgment that is supported by some competent, credible evidence

must be affirmed. Id. at ¶26.

      {¶5} A review of the record in this case indicates that Dunn testified that

when she went back to retrieve her belongings from the home, several items were

missing. She further testified as to the approximate value of the items. Dunn also

testified that several items she owned were just placed in the hallway of the

building like garbage by Landefeld’s agents and that Landefeld had allowed other

parties access to the apartment. Thus, some competent, credible evidence was

presented to the court from which the trial court could conclude that Landefeld

had removed items belonging to Dunn from the apartment as a method of

removing Dunn from the apartment without following the proper statutory

procedures. By doing so, Landefeld is responsible for the loss of those items.

The assignment of error is overruled.




                                        -4-
Case No. 9-09-41



       {¶6} Having found no error prejudicial to the appellant, the judgment of

the Marion Municipal Court, Small Claims Division is affirmed.

                                                           Judgment Affirmed

SHAW and PRESTON, J.J., concur.

/jlr




                                      -5-